Per Curiam.
The respondent is charged with the conversion of funds of clients. The record establishes that the respondent in 1939, was entrusted with $41.58 to pay taxes on property in which a client was interested and in 1941, he received the further sum of $94.49 to pay taxes on the same property and failed to use the moneys entrusted to him for the purposes indicated.
In 1941, he represented the administratrix of an estate which had a claim arising out of an accident causing the death” of the intestate. He settled the claim for $200 and failed to account to the administratrix. He also collected on behalf of the estate a balance of $166.75 in a bank account and gave the administratrix only $50 out of this item. His story that the amounts collected were retained by him with the consent of the administratrix is unbelievable; the record disclosed that he failed to file statement of retainer on contingency basis in the negligence action as required by the court rules.
In 1942, he misappropriated the sum of $500 received on behalf of a client in connection with the sale of real property.
The record leaves no doubt that respondent has no realization of the obligation assumed by him when he accepted the privilege of being admitted as a member of the Bar. Lacking this realization and in view of the established misconduct, he should be disbarred.
Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ., concur.
Respondent disbarred.